DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10, 16, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,989,347. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application is encompassed by the claims of the ‘347 patent, where the language is almost the same.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the seal-facing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim depends from claim 16, however, this limitation is positively recited in claim 17, therefor the term lacks antecedent basis depending from claim 16 and creates some confusion as to whether this is an additional seal-facing surface or the same one.  
Claim 19 recites the limitation "the seal-facing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claim depends from claim 16, however, this limitation is positively recited in claim 17, therefor the term lacks antecedent basis depending from claim 16 and creates some confusion as to whether this is an additional seal-facing surface or the same one.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16-20, 23 and 25-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Welker (4830334).  The reference to Welker discloses the recited pipeline isolation tool (title, a plug isolates and 12 is a pipeline part) comprising at least one plugging head (18; fig 1) including a seal (20; fig 1) expandable between an unset and a set position (fig 3 is set; fig 1 is unset);
a plurality of metal support segments (40; fig 2; col 4, lines 28-45 discusses use of metal that can be coated and that it can be reversed between what is coated, and since that would require 40 to be metal as well to be coated metal it suggests the use of metal for segments 40) located on a side of the seal and moveable in a transverse direction radially outward and inward as the seal moves between the unset and set positions (col 4, lines 5-28 discusses the radial movement by moving outward and being pinned to the seal);
each metal support segment of the plurality including a seal-facing surface (the inner surface of 40 that contacts the seal as seen in fig 3) including a concave portion (there is seen to be an L shape to the members 40 with the arm of the L extending over a portion of the seal, and the portion extending toward the center from the arm is indented from the extend of the arm and thereby forms a concave portion that receives the seal as seen in figs 1 and 3), a portion (figs 1 and 3 show the seal within the concave portion of 40) of the side of the seal residing within the concave portion when in the unset and set positions (seen in figs 1 and 3);
wherein in the unset position a portion (fig 2 shows the seal is covered) of the seal is covered by adjacent metal support segments of the plurality; and
wherein in the set position the portion of the seal is exposed between the adjacent metal support segments (col 2 line 46 to col 3 line 28 discusses as the seal expands which is the set position that the segments 40 separate which would naturally lead to an exposed portion of seal between the segments).
	With respect to claim 2, the at least one plugging head including a sweep (near 18 of fig 1 shown to have a bolt through it holding it to the apparatus) having a curved lower end (figs 1 and 2 suggest such is rounded and would have a curved lower end, but it is also seen to taper down which would lead to a form of curved lower end as well).  
	With respect to claim 3, the curved lowered end of the sweep being located below the at least one plugging head when the seal is in an unset position and forward of the at least one plugging head when the seal is in the set position (this can be seen in fig 1 where the extends closer to the inner wall of pipe 12 than the unset position of the seal 20; and fig 3 shows in the set position it is in a forward position with respect to where the seal is set).
	With respect to claim 16, a fluid-activated cylinder (30; fig 1) located on an opposite side of the seal, the fluid-activated cylinder moveable in an axial direction toward the seal (movement seen between figs 1 and 3; where the cylinder moves left in the figures and compresses the seal to expand it outward into the set position).
With respect to claim 17, the fluid-activated cylinder including a seal-facing surface oriented at an incline to the opposite side of the seal (fig 1 shows cylinder 30 has a side that faces the opposite side surface and it is oriented at a level that steps up to a higher level which is a form of stepped incline).
With respect to claim 18, the seal-facing surface of the fluid- activated cylinder is planar along its entire length (the claim requires the actual seal facing surface which is the surface of the cylinder that faces the seal only is planar along its length, and since the portion of the cylinder that faces the seal is planar, and it’s the entire length between the outside surface and thee threaded connection that holds it in place, it is considered to meet this claim language).
With respect to claim 19, the seal-facing surface of the metal segment includes a lower portion that runs parallel to the seal-facing surface of the fluid- activated cylinder (the seal facing surface of the metal segment 40 is seen in fig 1 to be parallel to the seal facing surface of the cylinder 30) and an upper portion that runs non-parallel to the seal-facing surface of the fluid-activated cylinder (the upper portion of metal segment 40 sticks out  and is not parallel to the seal facing surface of the cylinder 30 which does not have the arm that sticks out).
With respect to claim 20, a horizontal length of a bottom end of the concave portion is proportional to a horizontal spacing between the seal-facing surface of the metal segment and the seal-facing surface of the fluid-activated cylinder (the concave portion is seen in fig 1 to have a horizontal length, also seen in fig 2, and the spacing between the seal facing surface of 40 and that of the cylinder 30 are seen to be of some proportion to one another which meets the claim language which does not require any specific proportion).
With respect to claim 23, the seal-facing surface of the metal segment including at least one thrust surface (fig 1 shows a wedge shape which would form a thrust surface within the concave portion) that forms an upper end of the concave portion (such faces upward or radially outward from the center portion of the concave portion and therefore can be considered as an upper end depending on which direction is considered upper and which is lower, but since it extends outward from the seal facing surface it can be considered to extend upward from that surface and therefore make it upper with respect to the lowest surface of the concave portion).
	With respect to claim 25, a vertical height of the concave portion is proportional to an overall vertical height of the seal facing surface of the metal segment (the height of the vertical portion of the concave portion is seen in fig 1 to be proportional to some extent to the overall height of the seal facing surface where the claim does not require any specific proportion).
	With respect to claim 26, the concave portion is a quadrilateral shaped cavity (as seen in fig 1, the cavity is formed by a squared off shape which is a quadrilateral shape).
	With respect to claim 27, such is almost the same claim as claim 1 and meets the structure for the same reasons, specifically:
A plugging head (18; see above) adapted for use in pipeline isolation, the plugging head comprising:
a seal (20) sized to engage a pipe wall and having an unset position and a set
position (see discussion above);
	a plurality of metal support segments (40) located on a side of the seal and moveable between the unset and set positions in a transverse direction radially outward and inward (see above)
each metal support segment of the plurality including a seal-facing surface including a concave portion (see above), a portion of the side of the seal residing within the concave portion when in the unset and set positions (see figs 1 and 3; discussion above);
wherein in the unset position a portion of the seal is covered by adjacent metal support segments of the plurality; and
wherein in the set position the portion of the seal is exposed between the adjacent metal support segments. (see discussion above)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 21, 22, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welker in view of Bjorsvik (2019/0107239).  With regards to claim 21, the seal-facing surface of the metal segment including a top and a bottom end (fig 1 shows Welker teaches this) and at least two portions (not shown in Welker) that do not extend an entire distance between the top and bottom ends and run at different angles than one another relative to vertical (not shown in Welker).  The reference to Bjorsvik discloses the recited pipeline isolation tool ([0001]) having a seal 50 (fig 5), a plugging head (20; set in fig 3 unset in fig 1), metal support segments 60 ([0057] sets forth metal; fig 5)  which can move outward [0064], and have concave portions (shape seen in fig 5), and where figure 5 shows the shape of the concave portion has at least two portions which extend from the concave portions and are seen to be of different angles in figure 5, and such are so designed to match a shaped surface on the seal.  It would have been obvious to one skilled in the art to modify the seal facing surface of the metal segment of Welker by providing two portions that extend at different angles as suggested by Bjorsvik where such would be desired especially when the seal is provided with a specific shape that such is designed to engage the seal which ultimately would help prevent slippage between he elements which would be a substitute for having to provide pins to help the segments stay in place on the seal thereby simplifying the structure and saving costs.
With respect to claim 22, the seal-facing surface of the metal segment including at least two different upwardly inclined surfaces (this is taught by the combination of Welker and Bjorsvik as discussed above which teaches two different inclined surfaces of different angles for the same reasons as claim 21).
With respect to claim 24, the seal-facing surface of the metal support segment including at least two thrust surfaces along a lower half of the seal-facing surface (this is taught by the combination of Welker and Bjorsvik as discussed above which teaches two different inclined surfaces of different angles for the same reasons as claim 21; since the two portions of claim 21 can be considered as thrust surfaces as well).

Claims 1-6, 8-10, 16-20, 23, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeazel (8307856) in view of Welker.   The reference to Yeazel discloses the recited pipeline isolation tool (abstract discloses a pipe plug which would be a pipeline isolation tool in that plugs work in this manner) comprising at least one plugging head 20,60 (see figs 11 or 14) including a seal 50,240 configured to sealably engage a pipe wall P and expandable between an unset and a set position (col 10 line 44 to col 11 line 15 discusses the seal structure and the expansion of such), a fluid-activated cylinder 51 (figs 17,18) located on one side of the seal and moveable in an axial direction (movement is seen between figs 17 and 18; col 11, lines 16-61), the fluid-activated cylinder including a first seal-facing surface 53 contacting an opposing sidewall of the seal (see fig 17), the at least one plugging head can include a sweep 70,102, or 104 (see figures 1 and 10; where 70 would be capable of performing the function of sweeping; and col 7, lines 53-64 describes the brush brushes away dirt and debris which is sweeping) having a curved lower end (see figs 1 and 10 both show curved lower ends), the curved lower end of the sweep being located below the at least one plugging head when the seal is in an unset position and forward of the head when the seal in the set position (as the plug is fed down in to the pipe as seen in fig 6 it is in an unset position and in the embodiment of fig 10, the brush element would be in front of plug 60 and therefore below it when in the position shown in fig 6, and when in the set condition once the plug is in the pipe such as in figure 10 the brush is seen to be in a forward position of the plug head 60), the sweep including a plurality of ribs (since the brush is made of bristles, each bristle would form a rib extending from the base of the brush element and with a plurality of bristles there would be a plurality of ribs; also fig 1 shows ribs 68 that extend from 70), a hinge (near the area of 16 in fig 11) containing a transfer pin 16 including a plurality of fluid passageways 120D, 160D, 190D (see fig 13A), the at least one plugging head being in pivotal relation to the hinge (see figs7-9 which shows the plug head structure pivoting about the pin 16), at least one fluid passageway of the plurality of fluid passageways being a hydraulic fluid passageway and the at least other fluid passageway of the plurality of fluid passageways being a gas or liquid passageway (col 8, lines 46-54 discusses the passageways ar provided with air or inert gases which are gases, and liquids as well which teaches liquids, and since they actuate the plug device the liquids can be considered hydraulic fluid since it is used to hydraulically actuate the plug elements, thereby teaching use of both gas and hydraulic fluid through the passageways, and a bleed passage would be capable of bleeding out air from the system which is another teaching of a gas passageway, when such would bleed air from a hydraulic fluid system as known in the art of hydraulic devices), a control bar head 12,18 is connected to the at least one plugging head (via the hinged connection 16 and arm 14, see figs 11, 14), the use of a pair of spaced apart feet in place of the single foot 18 shown is merely a choice of mechanical expedients and it would have been obvious to one skilled in the art to provide a second foot portion to the control bar head to provide for a more stable alignment of the plug assembly and since such would be a mere duplication of parts requiring only routine skill in the art to provide an additional foot structure to the control bar head to provide more stabilization as such is merely a choice of mechanical expedient, upon such a modification there would be a pair of space apart feet (where the remaining structure and location are shown by the single foot) located at a lower end of the control bar head, one foot on the left of the vertical centerline of the control bar head and another lying right of the vertical centerline (when substituting a pair of feet for the single foot which is centered on the centerline, one skilled in the art even if the feet were placed along the same centerline as a pair of feet side by side one would be left and one would be right of the centerline as such is an obvious way to insure forces are spread out more efficiently to improve the insertion process), the control bar head including a stop (located on the bottom surface of leg 18 which is attached to the control bar head would form a stop to stop movement of the control bar head when the bottom of 18 contacts the inside of the pipe to limit or stop further insertion downward), which is configured to orient the at least one plugging head in a first orientation during run in to an interior of the pipe and at a second different orientation when in the pipe (see deployment figs 6-9 which shows the stop in line with the branch structure in fig 6, and by fig 9 the stop has moved to a second different orientation  in the interior of the pipe), and a second plugging head 60,20 in pivotal relation to the at least one plug head 20,60 (where the figures show two plug heads at least 20 and 60, where one can be considered the first and the other the second plugging head, and they are pivot about a hinge 40 as seen in the figures, at least figures 6-9 show pivotal movement between the plugs about the hinge 40).  The reference also discloses the method of blocking the interior of a pipe by lowering the structure above of a plugging head into an access opening F to the interior of the pipe, after lowering, orienting the at least one plugging head into a predetermined orientation (col 7, line 24 to col 11, line 61 discusses the various different method steps of deploying the plug into a pipe, and utilizing actuating fluid/gas to expand the seal, and using a sweeper to clean, where each method is found with the actual structural description of the specific structures), after orienting, expanding the seal of the at least one plugging head between an unset an set position, the seal being in a sealing engagement to an opposing pipe wall when in the set position, where the plug structure has the same limitations as set forth above,
	The reference to Yeazel discloses all of the recited structure with the exception of providing a plurality of metal support segments located on a side of the seal opposing the fluid activated cylinder with specific structure including faces, contact, and concave portions that cover the seal in the unset and exposed seal in the set position.  The reference to Welker teaches the structure as set forth above.  
It would have been obvious to one skilled in the art to modify the plugging head of Yeazel by providing a plurality of metal support segments located on a side of the seal opposite that of the fluid actuated cylinder and moveable in a transverse direction radially outward and inward as the seal moves between set and unset positions which includes a second seal facing surface and a concave portion with the seal residing within the concave portion in the set and unset positions, and where the seal is covered by the segments in the unset position and exposed in the set position as suggested by Welker where such teaches that plug elements can be provided with an additional support segment structure where the use of metal is an obvious choice of mechanical expedients discussed above, and where such additional support segment structures can be designed to deploy with the seal from an unset to set position and such would at least expand with the seal and control expansion of the seal as suggested by Welker which would at least insure the seal better seals with the inside surface of the pipe to help prevent leakage.  

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yeazel in view of Welker as applied to claims 1-6, 8-10, 16-20, 23, and 25-27 above, and further in view of Morgan (2612953).   The reference to Yeazel as modified discloses all of the recited structure and including the seal having a face that is an outer pipe wall facing portion (see fig 17, elements 244 and 245 are located on the outer edges of the seal 50 at the location near the outer face of the seal which faces the pipe wall and therefore is an outer pipe wall facing portion, where elements 244 and 245 stiffen the seal material to help prevent the seal from extruding between the pipe P and the piston plate 51 which is the fluid actuated cylinder; col 11, 45-61; thereby teaching the desire to have the seal in a specific location of at least different properties), but fails to disclose using a first shore hardness material in the outer pipe wall facing portion, and another portion inward of the outer pipe wall facing portion having a second greater shore hardness (it is noted that materials having different hardnesses would have different shore hardnesses since such is just one type of measure of hardness that can be used to measure the overall hardness of the material and a material with different hardness would have a different shore hardness as well since such only refers to an intended method used to determine the hardness of the seal).  The reference to Morgan discloses that it is old and well known in the art to form a plug which would be a pipeline isolation tool (col 1 lines 1-49 discuss cutting off flow which would isolate part of the pipeline) comprising an expandable seal 45 (see figs 5 and 6) which can be formed as a single expanding seal element (it expands from fig 5 to fig 6) which can be formed of sections of different hardnesses through the seal material (col 6 line 32, to col 7 line 38 discuss this, and specifically col 7 lines 11-21 set forth the hardness characteristics vary toward increasing hardness to cover force, stability, strength, and durability requirements in the same manner that the seal of Yeazel includes structure to achieve this as well, but Morgan teaches using a single seal with different hardnesses to achieve this), where it is considered merely a choice of mechanical expedients to form the different in hardness such that an inward portion of the seal is harder than a pipe wall facing portion as such would have been obvious to one skilled in the art to provide a change in this manner as well to improve the stability of the seal at its base away from the outer pipe wall face so that it can withstand the squeezing of the seal element and better permit outward movement as the ramp sections move together, and a softer material being provided on the outer pipe wall facing portion would insure a better seal since such would be more flexible to cover imperfections in the pipe surface and insure a better seal by allowing the seal to mold around imperfections.  It would have been obvious to one skilled in the art to modify the seal in Yeazel as modified by providing a seal that has different hardnesses with a greater hardness on an inward portion than an outer pipe wall facing portion as suggested by Morgan and that locating the harder material inward of the seal would be an obvious choice of mechanical expedients, where providing a material not as hard on the outer pipe wall facing portion would allow the seal to better seat against imperfections in the wall and thereby help prevent leakage, and a harder material being located inwardly would provide the desired stability and strength to withstand the forces of the fluid actuated members that deform the seal thereby preventing failure and achieving better sealing properties for the seal.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Mason, and Hanes disclosing state of the art plugging devices which isolate pipelines, Mason teaches seal facing surface provided with two portions, and Hanes teaches segmented support.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH